     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 1 of 17 Page ID #:295



 1    GRANT, GENOVESE & BARATTA, LLP
      2030 Main Street, Suite 1600
 2    Irvine, CA 92614
      Telephone: (949) 660-1600
 3    Facsimile: (949) 660-6060
      6602-1107
 4    Lance D. Orloff (SBN 116070)
      Amanda C. Lewis (SBN 323141)
 5    Email: ldo@ggb-law.com; acl@ggb-law.com; eservice@ggb-law.com
 6    Attorneys for Defendants, DYNASTY GROUP USA, LLC;
      ARMANDO DEL REAL; BOXY CHARM, INC.
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
      VERA MONA, LLC, a California limited            Case No. 5:20-cv-02615-JGB-KK
12
      liability company,
13                                                    Assigned to: Hon. Jesus G. Bernal
14                       Plaintiff,                   Referred to: Magistrate Kenly Kiya
                                                      Kato
15          v.
16                                             [PROPOSED] ORDER GRANTING
      DYNASTY GROUP USA, LLC, a California STIPULATED PROTECTIVE
17    limited liability company; ARMANDO DEL ORDER
18    REAL, an individual; BOXY CHARM,
      INC., a Florida corporation; and DOES 1- First Amended Complaint filed:
19
      100, inclusive,                          March 4, 2021
20
21
                         Defendants.

22
23
      1.    A.     PURPOSES AND LIMITATIONS
24
            Discovery in this action is likely to involve production of confidential,
25
      proprietary, or private information for which special protection from public disclosure
26
      and from use for any purpose other than prosecuting this litigation may be warranted.
27
      Accordingly, the parties hereby stipulate to and petition the Court to enter the following
28

                                            1
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 2 of 17 Page ID #:296



 1    Stipulated Protective Order. The parties acknowledge that this Order does not confer
 2    blanket protections on all disclosures or responses to discovery and that the protection it
 3    affords from public disclosure and use extends only to the limited information or items
 4    that are entitled to confidential treatment under the applicable legal principles. The
 5    parties further acknowledge, as set forth in Section 13.3 below, that this Stipulated
 6    Protective Order does not entitle them to file confidential information under seal; Civil
 7    Local Rule 79-5 sets forth the procedures that must be followed and the standards that
 8    will be applied when a party seeks permission from the Court to file material under seal.
 9          B.     GOOD CAUSE STATEMENT
10          This action is likely to involve trade secrets, customer and pricing lists and other
11    valuable research, development, commercial, financial, technical and/or proprietary
12    information for which special protection from public disclosure and from use for any
13    purpose other than prosecution of this action is warranted. Such confidential and
14    proprietary materials and information consist of, among other things, confidential
15    business and financial information, information regarding confidential business
16    practices, or other confidential research, development, or commercial information
17    (including information implicating privacy rights of third parties), information generally
18    unavailable to the public, or which may be privileged or otherwise protected from
19    disclosure under state or federal statutes, court rules, case decisions, or common law.
20    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
21    disputes over confidentiality of discovery materials, to adequately protect information
22    the parties are entitled to keep confidential, to ensure that the parties are permitted
23    reasonable necessary uses of such material in preparation for and in the conduct of trial,
24    to address their handling at the end of the litigation, and serve the ends of justice, a
25    protective order for such information is justified in this matter.
26          The parties agree to provide increased protection for the disclosure of the
27    confidential materials that a Designating Party contends are highly confidential. Such
28    documents may be designated as “Highly Confidential – Attorney’s Eyes Only.” It is

                                           2
                 [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 3 of 17 Page ID #:297



 1    the intent of the parties that information will not be designated as confidential for
 2    tactical reasons and that nothing be so designated without a good faith belief that it has
 3    been maintained in a confidential, non-public manner, and there is good cause why it
 4    should not be part of the public record of this case.
 5    2.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 6          The parties further acknowledge, as set forth in Section 13.3 below, that this
 7    Stipulated Protective Order does not entitle them to file confidential information under
 8    seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 9    standards that will be applied when a party seeks permission from the court to file
10    material under seal. There is a strong presumption that the public has a right of access to
11    judicial proceedings and records in civil cases. In connection with non-dispositive
12    motions, good cause must be shown to support a filing under seal. See Kamakana v. City
13    and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
14    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
15    187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
16    cause showing), and a specific showing of good cause or compelling reasons with proper
17    evidentiary support and legal justification, must be made with respect to Protected
18    Material that a party seeks to file under seal. The parties’ mere designation of Disclosure
19    or Discovery Material as CONFIDENTIAL or HIGHLY CONFIDENTIAL does not—
20    without the submission of competent evidence by declaration, establishing that the
21    material sought to be filed under seal qualifies as confidential, privileged, or otherwise
22    protectable—constitute good cause.
23          Further, if a party requests sealing related to a dispositive motion or trial, then
24    compelling reasons, not only good cause, for the sealing must be shown, and the relief
25    sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
26    v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
27    of information, document, or thing sought to be filed or introduced under seal, the party
28    seeking protection must articulate compelling reasons, supported by specific facts and

                                           3
                 [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 4 of 17 Page ID #:298



 1    legal justification, for the requested sealing order. Again, competent evidence supporting
 2    the application to file documents under seal must be provided by declaration.
 3          Any document that is not confidential, privileged, or otherwise protectable in its
 4    entirety will not be filed under seal if the confidential portions can be redacted. If
 5    documents can be redacted, then a redacted version for public viewing, omitting only the
 6    confidential, privileged, or otherwise protectable portions of the document, shall be filed.
 7    Any application that seeks to file documents under seal in their entirety should include
 8    an explanation of why redaction is not feasible.
 9    3.    DEFINITIONS
10          3.1.    Action: This pending federal lawsuit, entitled Vera Mona, LLC v. Dynasty
11    Group, LLC, et al., USDC CDCA Case No. 5:20-cv-02615-JGB-KK.
12          3.2.    Challenging Party: A Party or Non-Party that challenges the designation of
13    information or items under this Order.
14          3.3.    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S
15    EYES ONLY” Information or Items: Information (regardless of how it is generated,
16    stored or maintained) or tangible things that qualify for protection under Federal Rule of
17    Civil Procedure 26(c), and as specified above in the Good Cause Statement.
18          3.4.    Counsel: Outside Counsel of Record and House Counsel (as well as their
19    support staff).
20          3.5.    Designating Party: A Party or Non-Party that designates information or
21    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
22    or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY.”
23          3.6.    Disclosure or Discovery Material: All items or information, regardless of
24    the medium or manner in which it is generated, stored, or maintained (including, among
25    other things, testimony, transcripts, and tangible things), that are produced or generated
26    in disclosures or responses to discovery in this matter.
27          3.7.    Expert: A person with specialized knowledge or experience in a matter
28    pertinent to the litigation who has been retained by a Party or its counsel to serve as an

                                             4
                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 5 of 17 Page ID #:299



 1    expert witness or as a consultant in this Action.
 2          3.8.    House Counsel: Attorneys who are employees of a party to this Action.
 3    House Counsel does not include Outside Counsel of Record or any other outside
 4    counsel.
 5          3.9.    Non-Party: Any natural person, partnership, corporation, association, or
 6    other legal entity not named as a Party to this action.
 7          3.10. Outside Counsel of Record: Attorneys who are not employees of a party to
 8    this Action but are retained to represent or advise a party to this Action and have
 9    appeared in this Action on behalf of that party or are affiliated with a law firm which
10    has appeared on behalf of that party, and includes support staff.
11          3.11. Party: Any party to this Action, including all of its officers, directors,
12    employees, consultants, retained experts, and Outside Counsel of Record (and their
13    support staffs).
14          3.12. Producing Party: A Party or Non-Party that produces Disclosure or
15    Discovery Material in this Action.
16          3.13. Professional Vendors: Persons or entities that provide litigation support
17    services (e.g., photocopying, videotaping, translating, preparing exhibits or
18    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
19    their employees and subcontractors.
20          3.14. Protected Material: Any Disclosure or Discovery Material that is
21    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S
22    EYES ONLY.”
23          3.15. Receiving Party: A Party that receives Disclosure or Discovery Material
24    from a Producing Party.
25    4.    SCOPE
26          The protections conferred by this Stipulation and Order cover not only Protected
27    Material (as defined above), but also (1) any information copied or extracted from
28    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

                                             5
                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 6 of 17 Page ID #:300



 1    Material; and (3) any testimony, conversations, or presentations by Parties or their
 2    Counsel that might reveal Protected Material.
 3          Any use of Protected Material at trial shall be governed by the orders of the trial
 4    judge. This Order does not govern the use of Protected Material at trial.
 5    5.    DURATION
 6          Even after final disposition of this litigation, the confidentiality obligations
 7    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 8    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 9    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
10    and (2) final judgment herein after the completion and exhaustion of all appeals,
11    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
12    any motions or applications for extension of time pursuant to applicable law.
13    6.    DESIGNATING PROTECTED MATERIAL
14          6.1.    Exercise of Restraint and Care in Designating Material for Protection. Each
15    Party or Non-Party that designates information or items for protection under this Order
16    must take care to limit any such designation to specific material that qualifies under the
17    appropriate standards. The Designating Party must designate for protection only those
18    parts of material, documents, items, or oral or written communications that qualify so that
19    other portions of the material, documents, items, or communications for which protection
20    is not warranted are not swept unjustifiably within the ambit of this Order.
21          Mass, indiscriminate, or routinized designations are prohibited. Designations that
22    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
23    to unnecessarily encumber the case development process or to impose unnecessary
24    expenses and burdens on other parties) may expose the Designating Party to sanctions.
25          If it comes to a Designating Party’s attention that information or items that it
26    designated for protection do not qualify for protection, that Designating Party must
27    promptly notify all other Parties that it is withdrawing the inapplicable designation.
28          6.2.    Manner and Timing of Designations. Except as otherwise provided in this

                                             6
                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 7 of 17 Page ID #:301



 1    Order (see, e.g., Section 6.2(a) below), or as otherwise stipulated or ordered, Disclosure
 2    or Discovery Material that qualifies for protection under this Order must be clearly so
 3    designated before the material is disclosed or produced.
 4          Designation in conformity with this Order requires the following:
 5                 (a) for information in documentary form (e.g., paper or electronic
 6    documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 7    that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 8    “CONFIDENTIAL”), or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”
 9    (hereinafter “HIGHLY CONFIDENTIAL”) to each page that contains protected material.
10    If only a portion or portions of the material on a page qualifies for protection, the
11    Producing Party also must clearly identify the protected portion(s) (e.g., by making
12    appropriate markings in the margins).
13          A Party or Non-Party that makes original documents available for inspection need
14    not designate them for protection until after the inspecting Party has indicated which
15    documents it would like copied and produced. During the inspection and before the
16    designation, all of the material made available for inspection shall be deemed
17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18    copied and produced, the Producing Party must determine which documents, or portions
19    thereof, qualify for protection under this Order. Then, before producing the specified
20    documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
21    CONFIDENTIAL” legend to each page that contains Protected Material. If only a
22    portion or portions of the material on a page qualifies for protection, the Producing Party
23    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
24    in the margins).
25                 (b) for testimony given in depositions, that the Designating Party identify
26    the Disclosure or Discovery Material on the record, before the close of the deposition all
27    protected testimony.
28                 (c) for information produced in form other than document and for any other

                                           7
                 [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 8 of 17 Page ID #:302



 1    tangible items, that the Producing Party affix in a prominent place on the exterior of the
 2    container or containers in which the information is stored the legend “CONFIDENTIAL”
 3    or “HIGHLY CONFIDENTIAL.” If only a portion or portions of the information
 4    warrants protection, the Producing Party, to the extent practicable, shall identify the
 5    protected portion(s).
 6          6.3.    Inadvertent Failure to Designate. If timely corrected, an inadvertent failure
 7    to designate qualified information or items does not, standing alone, waive the
 8    Designating Party’s right to secure protection under this Order for such material. Upon
 9    timely correction of a designation, the Receiving Party must make reasonable efforts to
10    assure that the material is treated in accordance with the provisions of this Order.
11    7.    HIGHLY CONFIDENTIAL DESIGNATIONS
12          Information designated as “HIGHLY CONFIDENTIAL” shall be used by the
13    Receiving Party solely for the purposes of litigation between the Parties and may be
14    disclosed only to the following persons:
15                  (a) Outside counsel of record as defined in paragraph 3.10.
16                  (b) Experts or consultants retained for purposes of this litigation, but only
17    to the extent necessary to: (a) prepare a written opinion, (b) prepare to testify in the
18    Litigation, or (c) assist counsel in the prosecution or defense of the Litigation; provided
19    that such expert or consultant (1) is using the “HIGHLY CONFIDENTIAL” material
20    solely in connection with this litigation (2) signs the Acknowledgment attached in this
21    Protective Order before being provided “HIGHLY CONFIDENTIAL” materials, and (3)
22    complies with the requirements of Paragraph 7, infra;
23                  (c) Court reporters and persons preparing transcripts of depositions;
24                  (d) the Court, Court personnel, and jurors or potential jurors;
25                  (e) the author of the document(s), or any individual whose name is shown
26    on the document(s) as having received it in the ordinary course of business, or any
27    individual that has or had possession of the document(s) in the ordinary course of
28    business, or the current or former custodian of the document(s); and

                                             8
                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 9 of 17 Page ID #:303



 1                     (f) any other person only upon order of the Court or upon stipulation of the
 2    Designating Party, in writing or on the record of a deposition, hearing or trial.
 3    8.       PROCEDURES           FOR      APPROVING         DISCLOSURE         OF      HIGHLY
 4    CONFIDENTIAL MATERIALS TO EXPERTS
 5                     (a) Unless otherwise ordered by the Court or agreed to in writing by the
 6    Designating Party, a Receiving Party that seeks to disclose to an expert any information
 7    or item that has been designated “HIGHLY CONFIDENTIAL” must first make a written
 8    request to the Designating Party that (1) sets forth the full name of the expert, (2) attach
 9    a copy of the expert’s current resume that includes information on the expert’s currently
10    employer(s), and (3) identifies each person or entity from who the expert has received
11    compensation for work in his or her areas of expertise, including each person or entity to
12    whom the expert has provided professional services, at any time during the preceding five
13    years.
14                     (b) A Receiving Party that makes a request and provides the information
15    specified in the preceding paragraph may disclose materials designated as “HIGHLY
16    CONFIDENTIAL” to the identified expert unless, within seven court days of making the
17    request, the Receiving Party receives a written objection from the Designating Party. Any
18    such objection must set forth in detail the grounds on which it is based.
19                     (c) A Receiving Party that receives a timely written objection may file a
20    motion seeking permission from the court to permit it to disclose materials that are
21    designated as “HIGHLY CONFIDENTIAL” to its expert after first attempting to resolve
22    the dispute by meeting and conferring with the Designating Party regarding its written
23    objection and such motion must strictly comply with Local Rules 37-1 and 37-2
24    (including the Joint Stipulation requirement).
25    9.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
26             9.1.    Timing of Challenges. Any party or Non-Party may challenge a designation
27    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
28             9.2.    Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                9
                      [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 10 of 17 Page ID #:304



 1     process under Local Rule 37.1 et seq.
 2           9.3.    The burden of persuasion in any such challenge proceeding shall be on the
 3     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 4     to harass or impose unnecessary expenses and burdens on other parties) may expose the
 5     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 6     the confidentiality designation, all parties shall continue to afford the material in question
 7     the level of protection to which it is entitled under the Producing Party’s designation until
 8     the Court rules on the challenge.
 9     10.   ACCESS TO AND USE OF PROTECTED MATERIAL
10           10.1. Basic Principles. A Receiving Party may use Protected Material that is
11     disclosed or produced by another Party or by a Non-Party in connection with this Action
12     only for prosecuting, defending, or attempting to settle this Action. Such Protected
13     Material may be disclosed only to the categories of persons and under the conditions
14     described in this Order. When the Action has been terminated, a Receiving Party must
15     comply with the provisions of Section 14 below.
16           Protected Material must be stored and maintained by a Receiving Party at a
17     location and in a secure manner that ensures that access is limited to the persons
18     authorized under this Order.
19           10.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20     ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
21     may disclose any information or item designated “CONFIDENTIAL” only to:
22                   (a) The Receiving Party’s Outside Counsel of Record in this Action, as well
23     as employees of said Outside Counsel of Record to whom it is reasonably necessary to
24     disclose the information for this Action;
25                   (b) The officers, directors, and employees (including House Counsel) of the
26     Receiving Party to whom disclosure is reasonably necessary for this Action;
27                   (c) Experts (as defined in this Order) of the Receiving Party to whom
28     disclosure is reasonably necessary for this Action and who have signed the

                                              10
                    [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 11 of 17 Page ID #:305



 1     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2                  (d) The Court and its personnel;
 3                  (e) Court reporters and their staff;
 4                  (f) Professional jury or trial consultants, mock jurors, and Professional
 5     Vendors to whom disclosure is reasonably necessary or this Action and who have signed
 6     the “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
 7                  (g) The author or recipient of a document containing the information or a
 8     custodian or other person who otherwise possessed or knew the information;
 9                  (h) During their depositions, witnesses, and attorneys for witnesses, in the
10     Action to whom disclosure is reasonably necessary provided: (i) the deposing party
11     requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
12     attached as Exhibit A hereto; and (ii) they will not be permitted to keep any confidential
13     information unless they sign the “Acknowledgment and Agreement to Be Bound,” unless
14     otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed
15     deposition testimony or exhibits to depositions that reveal Protected Material may be
16     separately bound by the court reporter and may not be disclosed to anyone except as
17     permitted under this Stipulated Protective Order; and
18                  (i) Any mediator or settlement officer, and their supporting personnel,
19     mutually agreed upon by any of the parties engaged in settlement discussions.
20     11.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21     OTHER LITIGATION
22           If a Party is served with a subpoena or a court order issued in other litigation that
23     compels disclosure of any information or items designated in this Action as
24     “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL,” that Party must:
25                  (a) Promptly notify in writing the Designating Party. Such notification shall
26     include a copy of the subpoena or court order;
27                  (b) Promptly notify in writing the party who caused the subpoena or order
28     to issue in the other litigation that some or all of the material covered by the subpoena or

                                            11
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 12 of 17 Page ID #:306



 1     order is subject to this Protective Order. Such notification shall include a copy of this
 2     Stipulated Protective Order; and
 3                    (c) Cooperate with respect to all reasonable procedures sought to be pursued
 4     by the Designating Party whose Protected Material may be affected.
 5           If the Designating Party timely seeks a protective order, the Party served with the
 6     subpoena or court order shall not produce any information designated in this action as
 7     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by the
 8     Court from which the subpoena or order issued, unless the Party has obtained the
 9     Designating Party’s permission. The Designating Party shall bear the burden and expense
10     of seeking protection in that court of its confidential material and nothing in these
11     provisions should be construed as authorizing or encouraging a Receiving Party in this
12     Action to disobey a lawful directive from another court.
13     12.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
14     IN THIS LITIGATION
15           A.       The terms of this Order are applicable to information produced by a Non-
16     Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
17     CONFIDENTIAL.” Such information produced by Non-Parties in connection with this
18     litigation is protected by the remedies and relief provided by this Order. Nothing in these
19     provisions should be construed as prohibiting a Non-Party from seeking additional
20     protections.
21           B.       In the event that a Party is required, by a valid discovery request, to produce
22     a Non-Party’s confidential information in its possession, and the Party is subject to an
23     agreement with the Non-Party not to produce the Non-Party’s confidential information,
24     then the Party shall:
25                    1.    Promptly notify in writing the Requesting Party and the Non-Party
26     that some or all of the information requested is subject to a confidentiality agreement with
27     a Non-Party;
28                    2.    Promptly provide the Non-Party with a copy of the Stipulated

                                            12
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 13 of 17 Page ID #:307



 1     Protective Order in this Action, the relevant discovery request(s), and a reasonably
 2     specific description of the information requested; and
 3                  3.        Make the information requested available for inspection by the Non-
 4     Party, if requested.
 5           C.     If the Non-Party fails to seek a protective order from this court within 14
 6     days of receiving the notice and accompanying information, the Receiving Party may
 7     produce the Non-Party’s confidential information responsive to the discovery request. If
 8     the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 9     information in its possession or control that is subject to the confidentiality agreement
10     with the Non-Party before a determination by the court. Absent a court order to the
11     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
12     court of its Protected Material.
13     13.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15     Protected Material to any person or in any circumstance not authorized under this
16     Stipulated Protective Order, the Receiving Party must immediately (1) notify in writing
17     the Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve
18     all unauthorized copies of the Protected Material, (3) inform the person or persons to
19     whom unauthorized disclosures were made of all the terms of this Order, and (4) request
20     such person or persons to execute the “Acknowledgment and Agreement to be Bound”
21     that is attached hereto as Exhibit A.
22     14.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23     PROTECTED MATERIAL
24           When a Producing Party gives notice to Receiving Parties that certain inadvertently
25     produced material is subject to a claim of privilege or other protection, the obligations of
26     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
27     This provision is not intended to modify whatever procedure may be established in an e-
28     discovery order that provides for production without prior privilege review. Pursuant to

                                            13
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 14 of 17 Page ID #:308



 1     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
 2     effect of disclosure of a communication or information covered by the attorney-client
 3     privilege or work product protection, the parties may incorporate their agreement in the
 4     Stipulated Protective Order submitted to the Court.
 5     15.   MISCELLANEOUS
 6           15.1. Right to Further Relief. Nothing in this Order abridges the right of any
 7     person to seek its modification by the Court in the future.
 8           15.2. Right to Assert Other Objections.         By stipulating to the entry of this
 9     Protective Order, no Party waives any right it otherwise would have to object to disclosing
10     or producing any information or item on any ground not addressed in this Stipulated
11     Protective Order. Similarly, no Party waives any right to object on any ground to use in
12     evidence of any of the material covered by this Protective Order.
13           15.3. Filing Protected Material. A Party that seeks to file under seal any Protected
14     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
15     under seal pursuant to a court order authorizing the sealing of the specific Protected
16     Material at issue. If a Party's request to file Protected Material under seal is denied by
17     the Court, then the Receiving Party may file the information in the public record unless
18     otherwise instructed by the Court.
19     16.   FINAL DISPOSITION
20           After the final disposition of this Action, as defined in Section 5, within sixty (60)
21     days of a written request by the Designating Party, each Receiving Party must return all
22     Protected Material to the Producing Party or destroy such material. As used in this
23     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24     summaries, and any other format reproducing or capturing any of the Protected Material.
25     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
26     a written certification to the Producing Party (and, if not the same person or entity, to the
27     Designating Party) by the 60 day deadline that (1) identifies (by category, where
28     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

                                            14
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 15 of 17 Page ID #:309



 1     the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 2     any other format reproducing or capturing any of the Protected Material.
 3     Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 4     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 5     correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 6     consultant and expert work product, even if such materials contain Protected Material.
 7     Any such archival copies that contain or constitute Protected Material remain subject to
 8     this Protective Order as set forth in Section 5.
 9     17.   Any violation of this Order may be punished by any and all appropriate measures
10     including, without limitation, contempt proceedings and/or monetary sanctions.
11
12     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
       DATED: August 26, 2021                  LAW OFFICES OF MANDANA
14
                                               JAFARINEJAD, P.C.
15
16                                             By: /s/ Mandana Jafarinejad
                                               MANDANA JAFARINEJAD
17                                             Attorney for Plaintiff VERA MONA, LLC
18
19     DATED: August 26, 2021                  GRANT, GENOVESE & BARATTA, LLP
20
                                               By: /s/ Lance D. Orloff
21
                                               LANCE D. ORLOFF
22                                             AMANDA C. LEWIS
                                               Attorneys for Defendants, DYNASTY GROUP
23                                             USA, LLC, ARMANDO DEL REAL, BOXY
                                               CHARM, INC.
24
25
26
27
28

                                            15
                  [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 16 of 17 Page ID #:310



 1     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3
 4     Dated: August 26, 2021
 5                                             Hon. Kenly Kiya Kato
                                               United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           16
                 [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-02615-JGB-KK Document 27 Filed 08/26/21 Page 17 of 17 Page ID #:311



 1
 2                                              EXHIBIT A
 3                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5             I,                                [print or type full name], of
 6                    [print or type full address], declare under penalty of perjury that I have read
 7     in its entirety and understand the Stipulated Protective Order that was issued by the
 8     United States District Court for the Central District of California on
 9     [DATE] in the case of Vera Mona, LLC v. Dynasty Group, LLC, et al., Case No. 5:20-
10     cv-02615-JGB-KK . I agree to comply with and to be bound by all the terms of this
11     Stipulated Protective Order and I understand and acknowledge that failure to so comply
12     could expose me to sanctions and punishment in the nature of contempt. I solemnly
13     promise that I will not disclose in any manner any information or item that is subject to
14     this Stipulated Protective Order to any person or entity except in strict compliance with
15     the provisions of this Order.
16             I further agree to submit to the jurisdiction of the United States District Court for
17     the Central District of California for the purpose of enforcing the terms of this Stipulated
18     Protective Order, even if such enforcement proceedings occur after termination of this
19     action. I hereby appoint                               [print or type full name] of
20                                 [print or type full address and telephone number] as my
21     California agent for service of process in connection with this action or any proceedings
22     related to enforcement of this Stipulated Protective Order.
23
24     Date:
25     City and State where sworn and signed:
26     Printed Name:
27     Signature:
28

                                              17
                    [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
